DETAILED ACTION
	Claims 1, 5-7, 9-11, 13, and 39-45 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Status of the Rejections
The 103 rejection over Platz in view of Bechtold-Peters and Ali is maintained with respect to claim 40 and withdrawn with respect to the remaining claims in light of the amendment.
The remaining rejections are withdrawn in view of the amendment and replaced with new rejections over different combinations of references already of record.  
A new 35 112(b) rejection is applied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9-11, 13, and 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the spray drying,” but there is no antecedent basis for this limitation.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-11, 39, and 41-45 are rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116; of record in IDS).
As to claims 1, 5-7, 9-11, 39, and 41-45, Platz discloses a method of manufacturing a formulated pharmaceutical powder comprising atomizing with heating 1.0ml of an aqueous solution comprising 3.5mg IgG, 1mg mannitol (a “thermal stabilizer” of claims 1 and 6-7 and which is present in the amount of 0.1% w/v, and 2mM citrate (a “buffer” of claim 11 and which is within the range of claim 11), and wherein the method does not involve a secondary drying step, thereby meeting the negative limitation of claim 1 (see, e.g.,  Example 9 at column 15).  The broader teachings of Platz disclose that the protein may comprise other antibodies generally, with IgG antibodies being particularly preferred (column 8, 2nd paragraph), that the thermal stabilizer for the antibody may be sucrose instead of mannitol (column 7, 1st paragraph) which reads on the negative limitation of claim 6, that the inclusion of citrate or other buffers is optional as it is merely one of a list of additives that may be included such that the negative limitation of claim 10 is met (column 5, 2nd paragraph and column 8, last paragraph and claim 9 of Platz), and that a surfactant such as the nonionic surfactant BAC in the amount of 0.05% may be used as the excipient, which is within the range of claim 1 for the surfactant (column 5, 2nd full paragraph and Example 6), or alternatively a Tween surfactant (column 8, last paragraph).  Additionally, while Example 9 discloses a moisture content of 1.7% which is below the range of claim 39, Platz discloses other working examples with moisture content within the range of claim 39, such as 3.0-3.5% as in Example 6.  Platz further teaches a spherical particle size of less than 5 microns, which is within the range recited by claim 1 (Example 9; column 7, 4th-5th paragraphs).  Platz discloses that the measured parameters for the spray drying process included solution temperature, inlet temperature, feed rate, outlet temperature, atomizer pressure, and coolant temperature, and that the spray drying was performed at an inlet temperature of 98-105 degrees Celsius which overlaps the range recited by claim 1, and an outlet temperature of 64-67 degrees Celsius (see table at column 12), which is within the range recited by claim 1.  Platz further teaches that the suitability of the process steps was assessed by evaluating the resulting powders for moisture content, particle size distribution, delivered dose, aerosol efficacy, and protein integrity (column 12, lines 40-44).
As to claims 1, 5-7, 9-11, 39, and 41-45, Platz does not further expressly disclose that the Fc containing protein is used in the concentration range recited by claim 1, and wherein high and low molecular weight species are present in the amounts recited by claims 41-45.  Nor does Platz expressly disclose that the Tween surfactant is Tween 20 (i.e., “polyoxyethylenesorbitan monolaurate”) as recited by claim 1, or that the excipient includes isoleucine or proline as recited by claim 9.
Bechtold-Peters discloses spray dried powders comprising an active such as hulgG1 glycoprotein along with a mannitol matrix, and teaches that the powder may additionally comprise an amino acid excipient such as leucine, and that isoleucine is particularly preferred, in order to form a powder having very good flow properties and which is very stable during processing and storage (paragraphs 15-19, 58-59, and 140).  Bechtold-Peters further teaches that the powder may comprise additional surfactants such as Tween 20 (“polyoxyethylenesorbitan monolaurate”)(paragraph 57).  Bechtold-Peters further teaches an aggregation rate of less than 3.5% for the particles (paragraph 20).
As to claims 1, 5-7, 9-11, 39, and 41-45, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz by 1) selecting polyoxyethylenesorbitan monolaurate as the Tween surfactant, since Platz expressly teaches that the surfactant may be a Tween surfactant and does not limit the identity of the Tween surfactant, and the skilled artisan would learn from Bechtold-Peters that polyoxyethylenesorbitan monolaurate is a type of Tween surfactant that is suitable for use in a spray dried pharmaceutical powder comprising a glycoprotein active, such that the skilled artisan reasonably would have expected that it could serve as the surfactant in the Platz composition, such a modification being merely the substitution of one known prior art element for another to yield predictable results, which is prima facie obvious (MPEP 2143), and 2) by varying the concentration of the protein to arrive at the range of claim 1, since said amount is a result effective variable that will determine the amount of spray dried protein powder that is obtained and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The powder formed by the resulting method will have the amounts of low and high molecular weight species recited by claims 41-45, since it is formed by the same method recited by the claims. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics. When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of anticipation and/or obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise. See MPEP 2112.01.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, it further would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz by incorporating leucine or norleucine as an excipient, since Bechtold-Peters teaches that doing so will impart desirable properties to a spray dried powder comprising a protein and mannitol, including good flow and high stability, and that the resulting powder will also advantageously have a low aggregation amount of less than 3.5%.  
Claim 40 is rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116; of record in IDS) as applied to claims 1, 5-7, 9-11, 39, and 41-45 above, and further in view of Ali (Oman J Ophthalmol. 2014 (Sep-Dec; 7(3): 112-115).
The teachings of Platz and Bechtold-Peters are relied upon as discussed above, but they do not further expressly disclose that the Fc-containing protein is a trap protein.
Ali discloses aflibercept as a VEGF-trap fusion protein comprising VEGF ligand binding elements fused to the Fc portion of IgG (see Title and Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz and Bechtold-Peters as combined supra by selecting a VEGF trap protein such as aflibercept as the protein in the aqueous solution, since Platz does not limit the identity of the antibody protein and expressly teaches that IgG proteins are particularly preferred while Ali discloses that aflibercept is a fusion protein comprising IgG, such that the skilled artisan reasonably would have expected that it could be used as the protein in the Platz method
Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116) as applied to claims 1, 5-7, 9-11, 39, and 41-45 above, and further in view of Jain et al. (Drug Development and Industrial Pharmacy Volume 24, 1998 Issue 8 (703-707); of record in IDS).  
The teachings of Platz, Bechtold-Peters, and Ali are relied upon as discussed above, but Platz does not further expressly disclose suspending the powder in an organic solution comprising a biodegradable polymer and spray drying to form a coated powder.
Jain teaches that a formulation for controlled delivery of a drug such as a protein can be formed easily by spray drying a suspension of microparticles of the protein in an organic solvent with PLGA to form a coating over the drug (a “biodegradable polymer”)(Abstract and “Spray-Drying” section on page 716.  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz, Bechtold-Peters, and Ali as combined supra by spraying the powder formed by the method with PLGA to form a coated formulation, since Jain expressly teaches that doing so will result in a formulation capable of providing controlled delivery of said protein. 
Response to Applicant’s Arguments 
Applicant argues that the amended claims recite an Fc-containing protein, while Platz does not teach or suggest an Fc-containing protein and uses IgG in the examples.
In response, this is not persuasive because IgG is in fact an Fc-containing protein as shown in the below diagram obtained from https://en.wikipedia.org/wiki/Immunoglobulin_G#/media/File:Anatomy_of_an_IgG.png: 


    PNG
    media_image1.png
    878
    800
    media_image1.png
    Greyscale


Additionally, the cited secondary reference, Ali, is relied upon for its disclosure of aflibercept, which is another protein comprising an Fc portion.  
The present specification, in fact, identifies both IgG and aflibercept as examples of Fc-containing proteins:


    PNG
    media_image2.png
    87
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    209
    450
    media_image3.png
    Greyscale

Therefore, Platz and Ali both disclose proteins reading on the “Fc-containing protein” of the amended claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
  
 /Patricia Duffy/ Primary Examiner, Art Unit 1645